DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 3. (Currently Amended)  The magnetic sensor of claim 2, wherein resistance values -of the first and the second non-magnetic sensitive resistive elements are equal.

Claim 4. (Currently Amended)  The magnetic sensor of claim 2, wherein resistance values of the first and the second non-magnetic sensitive resistive elements are different.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “wherein a first total resistance of a first pair of resistive elements is different from a second total resistance of a second pair of resistive elements, wherein the asymmetric bridge circuit includes a first leg and a second leg connected in parallel between a first supply terminal and a second supply terminal, wherein both the first leg and the second leg extend from the first supply terminal to the second supply terminal, wherein the first leg includes a first magnetic field sensor element and a first non-magnetic sensitive resistive element, wherein the second leg includes a second magnetic field sensor element and a second non-magnetic sensitive resistive element, wherein the asymmetrical bridge circuit is configured to generate a differential signal based on sensor signals generated by the plurality of magnetic field sensor elements in response to a magnetic field impinging thereon” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-14 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868